                                                              United States Bankruptcy Court
                                                              District of Arizona, Tucson Division
 In re      Hernandez, Efrain Jr.                                                                       Case No.   4:19-bk-1030
                                                                               Debtor(s)                Chapter    7

                                                                                                      Check if this is an
                                                                                                     Amended/Supplemental Mailing List
                                                                                                     (Include only newly added or
                                                                                                     changed creditors.)


                                                            MAILING LIST DECLARATION


            I, Efrain Hernandez, Jr. , do hereby certify, under penalty of perjury, that the Master Mailing List, consisting of          9

page(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date: February 8, 2019                                             /s/ Efrain Hernandez, Jr.
                                                                    Efrain Hernandez, Jr.
                                                                    Signature of Debtor




MML_Requirements_8-2018                                                                                                              MML-3

Software Copyright (c) 2019 CINGroup - www.cincompass.com




          Case 4:19-bk-01030-BMW                             Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                      Desc
                                                             Main Document    Page 1 of 44
              Fill in this information to identify your case:

 Debtor 1                 Efrain Hernandez, Jr.
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?

    Creditor's                                                             Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of                                                          Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of                                                          Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of                                                          Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

    Creditor's                                                             Surrender the property.                               No


Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com




              Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                 Desc
                                                               Main Document    Page 2 of 44
 Debtor 1      Hernandez, Efrain Jr.                                                                 Case number (if known)    4:19-bk-1030

     name:                                                              Retain the property and redeem it.                        Yes
                                                                        Retain the property and enter into a Reaffirmation
     Description of                                                        Agreement.
     property                                                           Retain the property and [explain]:
     securing debt:



 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:              Casa Del Sol                                                                                        No

                                                                                                                               Yes
 Description of leased       Residence; Debtor pays $800 per month for rent
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Efrain Hernandez, Jr.                                                  X
       Efrain Hernandez, Jr.                                                          Signature of Debtor 2
       Signature of Debtor 1

       Date        February 8, 2019                                               Date




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com




           Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                    Desc
                                                            Main Document    Page 3 of 44
             Fill in this information to identify your case and this filing:

 Debtor 1                 Efrain Hernandez, Jr.
                          First Name                        Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:          DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030                                                                                                                 Check if this is an
                                                                                                                                                     amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:                                              Who has an interest in the property? Check one           Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
           Model:                                             Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
           Year:                                               Debtor 2 only                                          Current value of the      Current value of the
           Approximate mileage:                                Debtor 1 and Debtor 2 only                             entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2010 Dodge Ram 1500
          140,000 Miles                                        Check if this is community property                              $5,645.00                  $5,645.00
                                                                  (see instructions)
          This vehicle has been in three
          collisions.
          3 dents in vehicle; body
          damage estimated repairs are
          $5,000


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                 $5,645.00

 Part 3: Describe Your Personal and Household Items




Official Form 106A/B                                                      Schedule A/B: Property                                                                   page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-01030-BMW                             Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                               Main Document    Page 4 of 44
 Debtor 1       Hernandez, Efrain Jr.                                                                   Case number (if known)     4:19-bk-1030
 Do you own or have any legal or equitable interest in any of the following items?                                                     Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   The personal belongings are limited because girlfriend owns
                                   most of the household items.

                                   Living Room Couch-$80
                                   Living Room Chair-$35
                                   Beds (Total # of Beds: 1 )-$200
                                   TVs (Total # of TVs: 2 )-$200
                                   Refrigerator-$125
                                   DVDs-$50
                                   PS4-$120                                                                                                             $810.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Personal Clothing                                                                                                    $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   1 Silver Ring-$50
                                   2 Silver Bracelets-$100                                                                                              $150.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.    Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
Official Form 106A/B                                            Schedule A/B: Property                                                                      page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                      Desc
                                                            Main Document    Page 5 of 44
 Debtor 1          Hernandez, Efrain Jr.                                                                                    Case number (if known)   4:19-bk-1030
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                               $1,260.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:
                                                                                                 BBVA Compass
                                                                                                 Checking
                                              17.1.       Checking Account                       xxx4256                                                                $43.00

                                                                                                 Chase
                                                                                                 Checking
                                              17.2.       Checking Account                       xxx2958                                                                $67.58


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
   Yes..................           Institution or issuer name:
                                                        Computershare
                                                        1.169 shares of Wal-Mart Stock
                                                        price as of date of filing $96.71
                                                        xxx9986                                                                                                       $113.05


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                       % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                              Type of account:                                   Institution name:
                                              401(k) or Similar Plan                             Merrill Lynch
                                                                                                 Computershare
                                                                                                 401K Plan
                                                                                                 Acct#: C0011019986                                                 $20,362.00



Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                                             Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                   Desc
                                                                              Main Document    Page 6 of 44
 Debtor 1        Hernandez, Efrain Jr.                                                                        Case number (if known)    4:19-bk-1030
22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                             Beneficiary:                           Surrender or refund
                                                                                                                                            value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..



Official Form 106A/B                                                  Schedule A/B: Property                                                                 page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                             Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                       Desc
                                                              Main Document    Page 7 of 44
 Debtor 1         Hernandez, Efrain Jr.                                                                                                 Case number (if known)   4:19-bk-1030
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.       Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.       Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                  $20,585.63

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                            $5,645.00
 57. Part 3: Total personal and household items, line 15                                                       $1,260.00
 58. Part 4: Total financial assets, line 36                                                                  $20,585.63
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $27,490.63              Copy personal property total              $27,490.63

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $27,490.63




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                                        Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                   Desc
                                                                         Main Document    Page 8 of 44
              Fill in this information to identify your case:

 Debtor 1                 Efrain Hernandez, Jr.
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

      2010 Dodge Ram 1500                                                                                                         Ariz. Rev. Stat. § 33-1125(8)
      140,000 Miles
                                                                      $5,645.00                                    $6,000.00
      This vehicle has been in three                                                         100% of fair market value, up to
      collisions.                                                                             any applicable statutory limit
      Line from Schedule A/B: 3.1

      The personal belongings are limited                                                                                         Ariz. Rev. Stat. § 33-1123
      because girlfriend owns most of the
                                                                          $810.00                                  $6,000.00
      household items.                                                                       100% of fair market value, up to
                                                                                              any applicable statutory limit
      Living Room Couch-$80
      Living Room Chair-$35
      Beds (Total # of Beds: 1 )-$200
      TVs (Total # of TVs: 2 )-$200
      Refrigerator-$125
      DVDs-$50
      PS4-$120
      Line from Schedule A/B: 6.1

      Personal Clothing                                                                                                           Ariz. Rev. Stat. § 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                          $300.00                                    $500.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                               Main Document    Page 9 of 44
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     BBVA Compass                                                                                                           Ariz. Rev. Stat. §
     Checking
                                                                       $43.00                                  $300.00
                                                                                                                            33-1126(A)(9)
     xxx4256                                                                           100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                       any applicable statutory limit

     Merrill Lynch                                                                                                          Ariz. Rev. Stat. § 33-1126(B)
     Computershare
                                                                  $20,362.00                               $20,362.00
     401K Plan                                                                         100% of fair market value, up to
     Acct#: C0011019986                                                                 any applicable statutory limit
     Line from Schedule A/B: 21.1


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                      Desc
                                                            Main Document   Page 10 of 44
              Fill in this information to identify your case:

 Debtor 1                 Efrain Hernandez, Jr.
                          First Name                        Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name             Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?

      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.




Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-01030-BMW                          Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                        Desc
                                                              Main Document   Page 11 of 44
      Fill in this information to identify your case:

 Debtor 1                   Efrain Hernandez, Jr.
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Arizona Department of Revenue                        Last 4 digits of account number         2017                $441.00                 $441.00                  $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?
              1600 W Monroe St
              Phoenix, AZ 85007-2612
              Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G20661

              Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                      Desc
                                                               Main Document   Page 12 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                         Case number (if known)      4:19-bk-1030

 2.2       Arizona Department of Revenue                        Last 4 digits of account number      2016                 $373.00         $373.00          $0.00
           Priority Creditor's Name
                                                                When was the debt incurred?
           1600 W Monroe St
           Phoenix, AZ 85007-2612
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                        Contingent
        Debtor 1 only                                           Unliquidated
         Debtor 2 only                                          Disputed
         Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

         At least one of the debtors and another                Domestic support obligations
         Check if this claim is for a community debt           Taxes and certain other debts you owe the government
        Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
        No                                                      Other. Specify
         Yes

 2.3       Arizona Department of Revenue                        Last 4 digits of account number      2015               $3,043.03       $3,043.03          $0.00
           Priority Creditor's Name
                                                                When was the debt incurred?
           1600 W Monroe St
           Phoenix, AZ 85007-2612
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                        Contingent
        Debtor 1 only                                           Unliquidated
         Debtor 2 only                                          Disputed
         Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

         At least one of the debtors and another                Domestic support obligations
         Check if this claim is for a community debt           Taxes and certain other debts you owe the government
        Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
        No                                                      Other. Specify
         Yes

 2.4       Enna Hernandez                                       Last 4 digits of account number                           $500.00         $500.00          $0.00
           Priority Creditor's Name
                                                                When was the debt incurred?
           6326 E Calle Castor
           Tucson, AZ 85710-5306
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                        Contingent
        Debtor 1 only                                           Unliquidated
         Debtor 2 only                                          Disputed
         Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

         At least one of the debtors and another               Domestic support obligations
         Check if this claim is for a community debt            Taxes and certain other debts you owe the government
        Is the claim subject to offset?                          Claims for death or personal injury while you were intoxicated
        No                                                      Other. Specify
         Yes
 Part 2:      List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.



Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                        Desc
                                                             Main Document   Page 13 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                           Case number (if known)           4:19-bk-1030

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        Ally Financial                                           Last 4 digits of account number         3134                                                     $14,344.00
            Nonpriority Creditor's Name
            Attn: Bankruptcy Dept                                    When was the debt incurred?             2014-03
            PO Box 380901
            Bloomington, MN 55438-0901
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims
            No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                    Other. Specify      Installment account


 4.2        Avilla Marana Apts                                       Last 4 digits of account number         1807                                                       $2,967.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?             2015-07
            4050 W Aerie Dr
            Tucson, AZ 85741-2210
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                    Other. Specify      Open account


 4.3        Banner University Med Ctr Tucs                           Last 4 digits of account number         1536                                                          $281.00
            Nonpriority Creditor's Name
                                                                     When was the debt incurred?             2016-04
            1501 N Campbell Ave
            Tucson, AZ 85724-0001
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
             Debtor 2 only                                           Unliquidated
             Debtor 1 and Debtor 2 only                              Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                    Other. Specify      Open account



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 3 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                              Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                      Desc
                                                               Main Document   Page 14 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                     Case number (if known)            4:19-bk-1030

 4.4      Banner University Medical Group                       Last 4 digits of account number       1579                                              $116.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016-04
          PO Box 42008
          Phoenix, AZ 85080-2008
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.5      Cach LLC                                              Last 4 digits of account number       15RC                                              $200.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          4340 S Monaco St Fl 2
          Denver, CO 80237-3485
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.6      Capital One                                           Last 4 digits of account number       5001                                            $3,123.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2011-07
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                            Main Document   Page 15 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                     Case number (if known)            4:19-bk-1030

 4.7      Capital One Bank USA, N.A.                            Last 4 digits of account number       2221                                            $3,123.65
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.8      Capital One N.A.                                      Last 4 digits of account number       8500                                              $625.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-04
          3040 N 61st Pl
          Scottsdale, AZ 85251-7034
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.9      Checkmate                                             Last 4 digits of account number       4543                                            $1,857.85
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3580 N 1st Ave
          Tucson, AZ 85719-1715
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                            Main Document   Page 16 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                     Case number (if known)            4:19-bk-1030

 4.10     Citibank N.A.                                         Last 4 digits of account number       4426                                              $828.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-01
          399 Park Ave
          New York, NY 10022-4614
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.11     City of Tucson (water)                                Last 4 digits of account number       3780                                              $233.86
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 28804
          Tucson, AZ 85726-8804
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.12     Conn's HomePlus                                       Last 4 digits of account number       1631                                            $1,075.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2013-12
          PO Box 2358
          Beaumont, TX 77704-2358
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                            Main Document   Page 17 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                     Case number (if known)            4:19-bk-1030

 4.13     Cox Communications                                    Last 4 digits of account number       8660                                              $110.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2017-09
          PO Box 78071
          Phoenix, AZ 85062-8071
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.14     Direct TV                                             Last 4 digits of account number       7670                                              $949.04
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 78626
          Phoenix, AZ 85062-8626
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.15     Kohls/Capital One                                     Last 4 digits of account number       5154                                            $3,045.00
          Nonpriority Creditor's Name
          Kohls Credit                                          When was the debt incurred?           2009-12
          PO Box 3120
          Milwaukee, WI 53201-3120
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                            Main Document   Page 18 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                     Case number (if known)            4:19-bk-1030

 4.16     LVNV Funding LLC                                      Last 4 digits of account number       66RC                                              $350.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          700 Executive Center Dr Ste 300
          Greenville, SC 29615-4555
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.17     Progressive Leasing (Kays)                            Last 4 digits of account number       9853                                              $188.76
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?
          256 W Data Dr
          Draper, UT 84020-2315
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.18     Synchrony Bank                                        Last 4 digits of account number       8679                                            $1,293.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2016-04
          PO Box 105972
          Atlanta, GA 30348-5972
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                            Main Document   Page 19 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                     Case number (if known)            4:19-bk-1030

 4.19      Synchrony Bank                                       Last 4 digits of account number       1634                                                 $1,016.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                     When was the debt incurred?           2015-06
           PO Box 105972
           Atlanta, GA 30348-5972
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Open account


 4.20      Synchrony Bank                                       Last 4 digits of account number       9029                                                    $856.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                     When was the debt incurred?           2015-07
           PO Box 105972
           Atlanta, GA 30348-5972
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Open account


 4.21      Synchrony Bank                                       Last 4 digits of account number       7116                                                    $813.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                     When was the debt incurred?           2016-03
           PO Box 105972
           Atlanta, GA 30348-5972
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Open account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                             Desc
                                                            Main Document   Page 20 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                         Case number (if known)       4:19-bk-1030
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 ADP Wage Garnishments                                      Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 221230                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79913-4230
                                                            Last 4 digits of account number                    5001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ally Financial                                             Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 200 Renaissance Ctr                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Detroit, MI 48243-1300
                                                            Last 4 digits of account number                    3134
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA N                                     Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0281
                                                            Last 4 digits of account number                    5001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Conns Credit Corp                                          Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3295 College St                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Beaumont, TX 77701-4611
                                                            Last 4 digits of account number                    1631
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing                                     Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9004                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057-9004
                                                            Last 4 digits of account number                    8660
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Gurstel Law Firm                                           Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 c/o Shannon N. Crane                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 9320 E Raintree Dr
                                                            Last 4 digits of account number                    2221
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Gurstel Law Firm, P.C.                                     Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 9320 E Raintree Dr                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85260-2016
                                                            Last 4 digits of account number                    5001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohls/capone                                               Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 3115                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Milwaukee, WI 53201-3115
                                                            Last 4 digits of account number                    5154
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                            Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Dr Ste 30                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108-2709
                                                            Last 4 digits of account number                    9029
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit System                                     Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 3750 Naturally Fresh Blvd                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30349-2964
                                                            Last 4 digits of account number                    1807
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Nordstrom Group Inc                                        Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 200 E River Rd Ste 103                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Tucson, AZ 85704-5817
                                                            Last 4 digits of account number                    15RC
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 10 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                 Desc
                                                            Main Document   Page 21 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                         Case number (if known)       4:19-bk-1030
 Paul D. Guglielmo                                          Line 4.16 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 41688                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Tucson, AZ 85717-1688
                                                            Last 4 digits of account number                    66RC
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recov Assoc                                      Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    8679
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recov Assoc                                      Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    1634
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recov Assoc                                      Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    4426
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recov Assoc                                      Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    7116
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recov Assoc                                      Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    8500
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Revsolve Inc                                               Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 310                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85252-0310
                                                            Last 4 digits of account number                    1536
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Revsolve Inc                                               Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 310                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85252-0310
                                                            Last 4 digits of account number                    1579
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Shannon Crane                                              Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 9320 E Raintree Dr                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85260-2016
                                                            Last 4 digits of account number                    5001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Shannon N Crane                                            Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 9320 E Raintree Dr                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85260-2016
                                                            Last 4 digits of account number                    15RC
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Walmart Stores, Inc.                                       Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 702 SW 8th St                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Bentonville, AR 72716-6209
                                                            Last 4 digits of account number                    5001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 11 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                 Desc
                                                            Main Document   Page 22 of 44
 Debtor 1 Hernandez, Efrain Jr.                                                                           Case number (if known)        4:19-bk-1030
 Walmart Wage Attachment                                     Line 4.6 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 82                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Bentonville, AR 72712-0135
                                                             Last 4 digits of account number                      5001

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                       500.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                    3,857.03
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    4,357.03

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                   37,395.16

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                   37,395.16




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 12 of 12
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                   Desc
                                                             Main Document   Page 23 of 44
              Fill in this information to identify your case:

 Debtor 1                 Efrain Hernandez, Jr.
                          First Name                         Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Casa Del Sol                                                              Residence; Debtor pays $800 per month for rent
              5600 S Midvale Park Rd Apt 1203
              Tucson, AZ 85746-3258




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                    Desc
                                                                Main Document   Page 24 of 44
              Fill in this information to identify your case:

 Debtor 1                   Efrain Hernandez, Jr.
                            First Name                            Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number            4:19-bk-1030
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
      Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                Yes.

                        In which community state or territory did you live?                           . Fill in the name and current address of that person.
                        Enna Hernandez
                        Name of your spouse, former spouse, or legal equivalent
                        Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                        ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-01030-BMW                                Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                            Desc
                                                                    Main Document   Page 25 of 44
Fill in this information to identify your case:

Debtor 1                      Efrain Hernandez, Jr.

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       DISTRICT OF ARIZONA, TUCSON DIVISION

Case number               4:19-bk-1030                                                                     Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation              Assistant Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Wal-Mart Associates, Inc.

       Occupation may include student or Employer's address
                                                                     702 SW 8th St
       homemaker, if it applies.
                                                                     Bentonville, AR 72716-6209

                                             How long employed there?           15 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $         5,036.59        $             N/A

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      5,036.59               $       N/A




Official Form 106I                                              Schedule I: Your Income
             Case 4:19-bk-01030-BMW                   Doc 10 Filed  02/08/19 Entered 02/08/19 10:13:44                                        Desc page 1
                                                      Main Document       Page 26 of 44
Debtor 1    Hernandez, Efrain Jr.                                                                   Case number (if known)    4:19-bk-1030


                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      5,036.59       $              N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $      1,062.41   $                   N/A
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00   $                   N/A
      5c.    Voluntary contributions for retirement plans                                    5c.        $          0.00   $                   N/A
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00   $                   N/A
      5e.    Insurance                                                                       5e.        $          0.00   $                   N/A
      5f.    Domestic support obligations                                                    5f.        $          0.00   $                   N/A
      5g.    Union dues                                                                      5g.        $          0.00   $                   N/A
      5h.    Other deductions. Specify: Ins Life                                             5h.+       $         13.37 + $                   N/A
             Ins Dep Life                                                                               $          1.58   $                   N/A
             Ins Den U                                                                                  $         42.03   $                   N/A
             Ins AD&D U                                                                                 $         13.46   $                   N/A
             Ins Med U HMO                                                                              $        224.03   $                   N/A
             Fam/Child CSFX                                                                             $        302.25   $                   N/A
             Ins Vis                                                                                    $         11.96   $                   N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $          1,671.09       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          3,365.50       $               N/A
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00    $              N/A
      8b. Interest and dividends                                                             8b.        $              0.00    $              N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00    $              N/A
      8d. Unemployment compensation                                                          8d.        $              0.00    $              N/A
      8e.    Social Security                                                                 8e.        $              0.00    $              N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                0.00   $                   N/A
      8g. Pension or retirement income                                                       8g. $                 0.00   $                   N/A
      8h. Other monthly income. Specify: Girlfriend's contribution                           8h.+ $              500.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $            500.00       $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            3,865.50 + $            N/A = $          3,865.50
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $          3,865.50
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                            Schedule I: Your Income
           Case 4:19-bk-01030-BMW                   Doc 10 Filed  02/08/19 Entered 02/08/19 10:13:44                                          Desc page 2
                                                    Main Document       Page 27 of 44
Fill in this information to identify your case:

Debtor 1                Efrain Hernandez, Jr.                                                                Check if this is:
                                                                                                              An amended filing
Debtor 2                                                                                                      A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA, TUCSON DIVISION                                       MM / DD / YYYY

Case number           4:19-bk-1030
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
      No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’  s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’
                                                                                                                        age
                                                                                                                                 s      Does dependent
                                                                                                                                        live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            Girlfriend                           37              Yes
                                                                                                                                         No
                                                                                   Girlfriend's Child                   14              Yes
                                                                                                                                         No
                                                                                   Girlfriend's Child                   11              Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                           800.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                            0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                            0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                            0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                            0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
       Case 4:19-bk-01030-BMW                          Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                       Main Document   Page 28 of 44
Debtor 1     Hernandez, Efrain Jr.                                                                     Case number (if known)       4:19-bk-1030

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              160.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                 0.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              300.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              736.00
8.    Childcare and children’     s education costs                                              8. $                                                0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              155.00
10.   Personal care products and services                                                      10. $                                                70.00
11.   Medical and dental expenses                                                              11. $                                               300.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               216.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               100.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               245.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Taxes                                                                           16. $                                               205.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                                 0.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                 0.00
      17c. Other. Specify: Attorney Fees 12 Months                                            17c. $                                               250.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                 0.00
      20b. Real estate taxes                                                                  20b. $                                                 0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                 0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                 0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                 0.00
21.   Other: Specify:        Miscellaneous                                                     21. +$                                              315.00
      Housekeeping Supplies                                                                         +$                                              55.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       3,907.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       3,907.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               3,865.50
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              3,907.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  -41.50

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
      Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                 Desc
                                                       Main Document   Page 29 of 44
      Fill in this information to identify your case:

Debtor 1                    Efrain Hernandez, Jr.
                            First Name              Middle Name            Last Name

Debtor 2
(Spouse if, filing)         First Name              Middle Name            Last Name


United States Bankruptcy Court for the:       DISTRICT OF ARIZONA, TUCSON DIVISION

Case number              4:19-bk-1030
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Efrain Hernandez, Jr.                                         X
             Efrain Hernandez, Jr.                                             Signature of Debtor 2
             Signature of Debtor 1

             Date       February 8, 2019                                       Date




             Case 4:19-bk-01030-BMW                     Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                 Desc
                                                        Main Document   Page 30 of 44
              Fill in this information to identify your case:

 Debtor 1                   Efrain Hernandez, Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              27,490.63

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $              27,490.63

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                4,357.03

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $              37,395.16


                                                                                                                                     Your total liabilities $                    41,752.19


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                3,865.50

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                3,907.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-01030-BMW                                Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                                             Desc
                                                                    Main Document   Page 31 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                          Case number (if known) 4:19-bk-1030

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $    5,536.59


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $               500.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              3,857.03

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 4,357.03




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                 page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                             Desc
                                                            Main Document   Page 32 of 44
            Fill in this information to identify your case:

 Debtor 1                 Efrain Hernandez, Jr.
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-1030
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there
        3915 N Campbell Ave Trlr 4-97                           From-To:                   Same as Debtor 1                                      Same as Debtor 1
        Tucson, AZ 85719-1413                                   05/2016-05/2017                                                                  From-To:




        3946 N Stone Ave                                        From-To:                   Same as Debtor 1                                      Same as Debtor 1
        Tucson, AZ 85705-3208                                   01/2015-05/2016                                                                  From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-01030-BMW                          Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                          Desc
                                                              Main Document   Page 33 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                                       Case number (if known)   4:19-bk-1030


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income           Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.       (before deductions
                                                                                   exclusions)                                               and exclusions)

 For last calendar year:                          Wages, commissions,                        $59,901.95          Wages, commissions,
 (January 1 to December 31, 2018 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:               Wages, commissions,                        $62,595.00          Wages, commissions,
 (January 1 to December 31, 2017 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year:                           Wages, commissions,                        $57,761.00          Wages, commissions,
 (January 1 to December 31, 2016 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income           Gross income
                                                  Describe below.                  each source                   Describe below.             (before deductions
                                                                                   (before deductions and                                    and exclusions)
                                                                                   exclusions)
 For the calendar year before that:               2017 Federal Tax                              $4,711.00
 (January 1 to December 31, 2017 )                Refund

                                                  2017 AZ State Tax                              $-441.00
                                                  Refund

 For the calendar year:                           2016 Federal Tax                              $5,255.00
 (January 1 to December 31, 2016 )                Refund

                                                  2016 AZ State Tax                              $-373.00
                                                  Refund


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                      Desc
                                                             Main Document   Page 34 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                                       Case number (if known)   4:19-bk-1030



           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No.         Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       Capital One Bank USA NA vs                            Writ of                      Pima County Consolidated                  Pending
       Efrain Hernandez Jr                                   Garnishment                  Justice Court                               On appeal
       CV17-032221-RC                                                                     240 N Stone Ave
                                                                                                                                      Concluded
                                                                                          Tucson, AZ 85701-1200

       LVNV Funding LLc vs Efrain                            Collections                  Pima County Consolidated                  Pending
       hernandez                                                                          Justice Court                               On appeal
       CV17-008466-RC                                                                     240 N Stone Ave
                                                                                                                                      Concluded
                                                                                          Tucson, AZ 85701-1200

       Cach LLC vs Efrain Hernandez                          Collections                  Pima County Consolidated                  Pending
       CV17-010015-RC                                                                     Justice Court                               On appeal
                                                                                          240 N Stone Ave
                                                                                                                                      Concluded
                                                                                          Tucson, AZ 85701-1200




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                         Desc
                                                            Main Document   Page 35 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                                        Case number (if known)   4:19-bk-1030


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date                   Value of the
                                                                                                                                                       property
                                                              Explain what happened
       Ally Financial                                         2014 Dodge Avenger                                             2016                   $14,344.00

                                                              Property was repossessed.
                                                               Property was foreclosed.
                                                               Property was garnished.
                                                               Property was attached, seized or levied.

       Arizona Department of Revenue                          On 11/12/18, $584.83 was levied by                             11/12/18                  $584.83
       1600 W Monroe St                                       AZDOR.
       Phoenix, AZ 85007-2612
                                                               Property was repossessed.
                                                               Property was foreclosed.
                                                               Property was garnished.
                                                              Property was attached, seized or levied.

       Capital One                                            As of pay advice dated 1/24/19, $313.75                        1/24/19                      $0.00
       PO Box 30285                                           Shannon Crane of Gurstel Law is attorney
       Salt Lake City, UT 84130-0285                          for Judgment Creditor

                                                               Property was repossessed.
                                                               Property was foreclosed.
                                                              Property was garnished.
                                                               Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                          Date action was            Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per               Describe the gifts                                       Dates you gave               Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                        Desc
                                                            Main Document   Page 36 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                                       Case number (if known)   4:19-bk-1030


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                         Dates you                     Value
       more than $600                                                                                                       contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your       Value of property
       how the loss occurred                                                                                                loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.
       Debtor's 2010 Dodge Ram has                          $1,406.16 provided for collision on 08/11/2016                                           $3,757.07
       been in 3 collisions in the past                     $2,350.91 provided for collision on 01/14/2018
       36 months. He used the
       insurance proceeds to pay off
       the lien rather than repair the
       vehicle. The vehicle is still
       damaged. There are no PI
       claims.


 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                 Date payment or          Amount of
       Address                                                        transferred                                           transfer was              payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                 Date payment or          Amount of
       Address                                                        transferred                                           transfer was              payment
                                                                                                                            made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                Describe any property or        Date transfer was
       Address                                                        property transferred                    payments received or debts      made
                                                                                                              paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                             Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                     Desc
                                                              Main Document   Page 37 of 44
 Debtor 1      Hernandez, Efrain Jr.                                                                       Case number (if known)   4:19-bk-1030


      beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                         Date Transfer was
                                                                                                                                              made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or        Date account was       Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                closed, sold,           closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred
       BBVA Compass                                           XXXX-                           Checking                2018                                  $0.00
                                                                                             Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                           have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                         have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                 Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                         Desc
                                                            Main Document   Page 38 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                                           Case number (if known)   4:19-bk-1030


      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you           Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you           Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                      Status of the
       Case Number                                                 Name                                                                               case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
           No. None of the above applies. Go to Part 12.

           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                         Describe the nature of the business                   Employer Identification number
       Address                                                                                                     Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                                   Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.
       Name                                                  Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

 Part 12:    Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                            Desc
                                                            Main Document   Page 39 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                                       Case number (if known)   4:19-bk-1030


bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Efrain Hernandez, Jr.
 Efrain Hernandez, Jr.                                                 Signature of Debtor 2
 Signature of Debtor 1

 Date     February 8, 2019                                             Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                       Desc
                                                            Main Document   Page 40 of 44
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Efrain Hernandez, Jr.
 Debtor 2
 (Spouse, if filing)
                                                                                                      1. There is no presumption of abuse
 United States Bankruptcy Court for the:          District of Arizona, Tucson Division
                                                                                                       2. The calculation to determine if a presumption of abuse
                                                                                                             applies will be made underChapter 7 Means Test
                                                                                                             Calculation (Official Form 122A-2).
 Case number           4:19-bk-1030
 (if known)                                                                                            3. The Means Test does not apply now because of qualified
                                                                                                             military service but it could apply later.
                                                                                                        Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
        Not married. Fill out Column A, lines 2-11.
         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
                  apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                      $                 5,036.59        $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                    $                       0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Include regular contributions from a spouse only if Column B is not filled in.
     Do not include payments you listed on line .3                                             $                       0.00      $
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                     0.00      $
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from rental or other real property            $     0.00 Copy here -> $                     0.00      $
                                                                                                        $              0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                   page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-01030-BMW                           Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                            Desc
                                                               Main Document   Page 41 of 44
 Debtor 1     Hernandez, Efrain Jr.                                                                       Case number (if known)   4:19-bk-1030


                                                                                                      Column A                     Column B
                                                                                                      Debtor 1                     Debtor 2 or
                                                                                                                                   non-filing spouse
  8. Unemployment compensation                                                                        $                 0.00       $
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                                   $                   0.00
            For your spouse                                           $
  9. Pension or retirement income. Do not include any amount received that was a benefit
      under the Social Security Act.                                                             $                      0.00       $
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act or payments received as
      a victim of a war crime, a crime against humanity, or international or domestic terrorism.
      If necessary, list other sources on a separate page and put the total below.
              . Girlfriend's Contribution                                                        $                   500.00        $
                                                                                                      $                 0.00       $
                  Total amounts from separate pages, if any.                                     +    $                 0.00       $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $       5,536.59          +   $                  =    $      5,536.59

                                                                                                                                                   Total current monthly
                                                                                                                                                   income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                                 Copy line 11 here=>            $          5,536.59

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                   12b. $         66,439.08

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                    AZ

       Fill in the number of people in your household.                         4
       Fill in the median family income for your state and size of household.                                                    13.           $        79,026.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions for this
                                                                   ’
       form. This list may also be available at the bankruptcy clerk
                                                                   s office.

  14. How do the lines compare?
       14a.          Line 12b is less than or equal to line 13. On the top of page 1, check box 1,
                                                                                                 There is no presumption of abuse.
                      Go to Part 3.
       14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Efrain Hernandez, Jr.
                Efrain Hernandez, Jr.
                Signature of Debtor 1
        Date February 8, 2019
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-01030-BMW                             Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                           Desc
                                                               Main Document   Page 42 of 44
B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                             District of Arizona, Tucson Division
 In re       Hernandez, Efrain Jr.                                                                           Case No.     4:19-bk-1030
                                                                             Debtor(s)                       Chapter      7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                  3,000.00
             Prior to the filing of this statement I have received                                       $                       0.00
             Balance Due                                                                                 $                  3,000.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 The figure above includes fees and costs.

                    Debtor paid $0 prior to filing.

                    Pre Petition services rendered:

                    Free consultations with client as needed; analysis of Debtor’
                                                                                s income, assets and liabilities.

                    Assistance with client questionnaire; data entry by non attorney support staff and a cursory review by attorney;
                    preparation and filing of a Chapter 7 Voluntary Petition, Pre-filing Credit Counseling Briefing Certificate and
                    List of Creditors.

                    Post Petition services to be rendered:

                    Attorney review of all source documentation and preparation, revisions, review and filing of Form 122,
                    Statement of Financial Affairs and Schedules; attorney conducted signing appointment; preparation for and
                    attendance at Section 341 Meeting of Creditors; review and attendance (if necessary) to motions for stay relief;
                    review of any redemption agreements; review of any reaffirmation agreements and attendance at reaffirmation
                    agreement hearings; continued communication with client; preparation and filing of Notice of Bankruptcy Filing
                    in state courts; noticing Substitute Trustee’
                                                                s to stop Trustee Sales; noticing garnishees and opposing
                    attorneys to stop garnishment proceedings; follow through with case administration and monitoring.

                    For Post Petition services Debtor has agreed to pay $250 monthly until paid in full.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-01030-BMW                          Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                                Desc
                                                            Main Document   Page 43 of 44
 In re       Hernandez, Efrain Jr.                                                                  Case No.     4:19-bk-1030
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 8, 2019                                                        /s/ Stephen Trezza
     Date                                                                    Stephen Trezza
                                                                             Signature of Attorney
                                                                             Arizona Law Group Of Trezza & Assoc LLC

                                                                             4011 E Broadway Blvd # 500
                                                                             Tucson, AZ 85711-3451

                                                                             attorney7335@gmail.com
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-01030-BMW                            Doc 10 Filed 02/08/19 Entered 02/08/19 10:13:44                          Desc
                                                            Main Document   Page 44 of 44
